Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Action is in response to application filed on 8/9/2022. 
Claims 1-464 are pending in this application.
Claims 1-448 have been cancelled.
Claims 449, 457 have been amended.
Claims 449-464 are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/9/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Terminal Disclaimer
The terminal disclaimer filed on 8/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/027,187 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Raymond Wilbur Zenkert, III, on August 11, 2022.
The attached proposed amendment “US17_195589_SONA-0010-U01 - Proposed Examiners Amendment-SIGNED.pdf” is accepted and to be entered.
Amendments to the Claims:
This listing of claims will replace all prior versions and listing of the claims in the application.
Listing of Claims:
449. (Currently amended) An apparatus comprising:
a remote access execution circuit structured to interpret a remote access request value from a requesting device, the remote access request value comprising at least one of a requested vehicle property or a vehicle function value;
a property translation circuit structured to determine at least one of:
a property request value in response to the 
an actuator command value in response to the vehicle function value;
a parameter acquisition circuit structured to interpret a plurality of vehicle parameter values in response to the property request value; 
a remote operation circuit structured to provide the actuator command value to an endpoint of a network zone of a vehicle; and
a parameter conditioning circuit structured to generate, in response to the property request value, a virtual vehicle property value from the plurality of vehicle parameter values, the virtual vehicle property value corresponding to requested vehicle property and including at least one of: a vehicle speed value, a motive power efficiency value, an event occurrence value, a listing of previous vehicle locations, a listing of one or more user activated features, an average vehicle runtime value, or an estimated vehicle operating cost value;
wherein the remote access execution circuit is further structured to transmit the virtual vehicle property value to the requesting device.

457. (Currently amended) A method comprising:
interpreting, via a remote access execution circuit, a remote access request value from a requesting device, the remote access request value comprising at least one of a requested vehicle property or a vehicle function value;
determining, via a property translation circuit, at least one of:
a property request value in response to the 
an actuator command value in response to the vehicle function value;
interpreting, via a parameter acquisition circuit, a plurality of vehicle parameter values in response to the property request value; 
providing, via a remote operation circuit, the actuator command value to an endpoint of a network zone of a vehicle; and
generating, via a parameter conditioning circuit and in response to the property request value, a virtual vehicle property value from the plurality of vehicle parameter values, the virtual vehicle property value corresponding to and including at least one of: a vehicle speed value, a motive power efficiency value, an event occurrence value, a listing of previous vehicle locations, a listing of one or more user activated features, an average vehicle runtime value, or an estimated vehicle operating cost value;
wherein the remote access execution circuit is further structured to transmit the virtual vehicle property value to the requesting device.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “a remote operation circuit structured to provide the actuator command value to an endpoint of a network zone of a vehicle; and a parameter conditioning circuit structured to generate, in response to the property request value, a virtual vehicle property value from the plurality of vehicle parameter values, the virtual vehicle property value corresponding to at least one the requested vehicle property and including at least one of: a vehicle speed value, a motive power efficiency value, an event occurrence value, a listing of previous vehicle locations, a listing of one or more user activated features, an average vehicle runtime value, or an estimated vehicle operating cost value; wherein the remote access execution circuit is further structured to transmit the virtual vehicle property value to the requesting device” as recited in claim 449 and similarly stated in claim 457. These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 449-464 indicated claims 449-464 are allowable over the prior art of record.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is listed below:
US 2009/0125153 A1: Disclose [0009] retrieves the corresponding fuel volume compensation value, and adds the retrieved fuel volume compensation value to the volume of fuel dispensed as calculated by the microprocessor to obtain the total dispensed fuel volume.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE LIN whose telephone number is (571) 272-5137.  The examiner can normally be reached on Monday – Friday 7:30 AM – 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on (571) 272-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S. L./
Examiner, Art Unit 2446

/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446